Beck, J.
Where a rule nisi upon a petition to foreclose a mortgage upon realty was issued at the January term, 1915, of the superior court, and more than three months before the next term of the court, which convened on April 12, 1915, and at the latter term the mortgagor was required to pay the money into court, and personal service of the rule nisi was effected prior to the term at which the payment was required *339to be made, but too late to be due service to that term, it would go over and become returnable to the next succeeding term. Ray v. Atlanta Banking Co., 110 Ga. 305 (35 S. E. 117).
June 14, 1916.
Mortgage foreclosure. Before Judge Kent. Twiggs superior court. July 12, 1915.
Sal B. Wimberly, for plaintiff in error.
L. D. Moore, contra.

Judgment affirmed.


All the Justices concur.